1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   DEBORAH BAREFIELD,                                   )    Case No.: 1:18-cv-0527-LJO- JLT
                                                          )
12                    Plaintiff,                          )    ORDER DIRECTING THE CLERK TO CLOSE
                                                          )    THE ACTION
13             v.                                         )
14   HSBC HOLDINGS, et al.,                               )    (Doc. 93)
                                                          )
15                    Defendants.                         )
                                                          )
16
17             On June 17, 2019, all remaining parties to the litigation stipulated to dismiss this action in its
18   entirety and with prejudice. (Doc. 93) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), “the plaintiff may
19   dismiss an action without a court order by filing . . . a stipulation of dismissal signed by all parties who
20   have appeared.” Because all remaining parties signed the stipulation, it “automatically terminate[d] the
21   action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); Fed.R.Civ.P. 41(a)(1)(A)(ii).
22   Accordingly, based upon the stipulation of the parties, the Clerk of Court is DIRECTED to close this
23   action.
24
25   IT IS SO ORDERED.
26      Dated:       June 18, 2019                                  /s/ Jennifer L. Thurston
27                                                            UNITED STATES MAGISTRATE JUDGE

28
